EXHIBIT 1 ENERPLUS RESOURCES FUNDFINANCIAL& OPERATING HIGHLIGHTS SELECTED FINANCIAL RESULTS For the nine months ended September 30, 2007 2006 Financial (000’s) Net Income $ 240,990 $ 434,623 Cash Flow from Operating Activities 663,464 656,589 Cash Distributions to Unitholders (1) 483,388 459,293 Cash Withheld for Acquisitions and Capital Expenditures 180,076 197,296 Debt Outstanding (net of cash) 649,829 589,420 Development Capital Spending 281,045 368,117 Acquisitions 269,149 46,553 Divestments 5,569 21,021 Financial per Unit (2) Net Income $ 1.90 $ 3.59 Cash Flow from Operating Activities 5.22 5.42 Cash Distributions to Unitholders (1) 3.81 3.79 Cash Withheld for Acquisitions and Capital Expenditures 1.42 1.63 Payout Ratio(3) 73 % 70 % Selected Financial Results per BOE (4) Oil & Gas Sales (5) $ 49.89 $ 51.65 Royalties (9.38 ) (9.89 ) Commodity Derivative Instruments 0.63 (1.73 ) Operating Costs (9.32 ) (7.85 ) General and Administrative (2.00 ) (1.66 ) Interest and Foreign Exchange (1.34 ) (0.91 ) Taxes (0.46 ) (0.56 ) Restoration and Abandonment (0.47 ) (0.31 ) Cash Flow from Operating Activities before changes in non-cash working capital $ 27.55 $ 28.74 Weighted Average Number of Trust Units Outstanding (thousands) 127,031 121,120 Debt/Trailing 12 Month Cash Flow Ratio 0.7x 0.6x SELECTED OPERATING RESULTS For the nine months ended September 30, 2007 2006 Average Daily Production Natural gas (Mcf/day) 263,884 268,700 Crude oil (bbls/day) 34,602 36,065 NGLs (bbls/day) 4,194 4,487 Total (BOE/day) (6:1) 82,777 85,335 % Natural gas 53 % 52 % Average Selling Price (5) Natural gas (per Mcf) $ 6.63 $ 6.89 Crude oil (per bbl) $ 62.75 $ 64.27 NGLs (per bbl) $ 49.26 $ 52.49 US$ exchange rate 0.91 0.88 Net Wells Drilled 177 304 Success Rate 99 % 99 % (1)Calculated based on distributions paid or payable. Cash distributions to unitholders per unit will not correspond to the actual cumulative monthly distributions of $3.78 as a result of using the weighted average trust units outstanding for the period. (2) Based on weighted average trust units outstanding for the period. (3)Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities. (4)Non-cash amounts have been excluded. (5)Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. The following discussion contains forward-looking information and statements. We refer you to the end of the MD&A for our disclaimer on forward-looking statements and information. TRUST UNIT TRADING SUMMARY for the nine months ended September 30, 2007 TSX - ERF.un (CDN$) NYSE - ERF (US$) High $ 53.70 $ 50.75 Low $ 41.00 $ 38.11 Close $ 46.90 $ 47.20 2007 CASH DISTRIBUTIONS PER TRUST UNIT CDN$ US$ Production Month Payment Month First Quarter Total $ 1.26 $ 1.12 Second Quarter Total $ 1.26 $ 1.19 July September $ 0.42 $ 0.41 August October 0.42 0.43 September November 0.42 0.44 * Third Quarter Total $ 1.26 $ 1.28 Total Year-to-Date $ 3.78 $ 3.59 * Calculated using an exchange rate of 0.95 PRESIDENT’S MESSAGE I’m pleased to report that we continued to maintain our cash distribution at $0.42 per unit throughout the third quarter for a total of $1.26 per unit paid to Unitholders.Our payout ratio averaged 70% for the quarter and we maintained our balance sheet strength with a trailing twelve month debt to cash flow multiple of 0.7x. We have however faced some challenges in the quarter. Natural gas prices have continued to be depressed while the continued strength in crude oil prices combined with our production mix has somewhat mitigated the impact on our cash flows. In addition, we experienced shortfalls in our production in the quarter that will impact both our expected annual average production and our exit rate for 2007. West Texas Intermediate (“WTI”) crude oil prices continued to rise during the third quarter and reached a peak of US$83.32/barrel on September 20, 2007. Unfortunately, the Canadian dollar has also continued to strengthen essentially offsetting this rise in U.S. dollar prices. Supply and demand fundamentals and geopolitical events continue to provide support for oil prices into the fourth quarter as we’ve seen WTI close above US$90.00/barrel subsequent to the quarter end. Natural gas prices however have not fared so well. A very warm August and September across the U.S. was not enough to counter the impact of LNG imports during the third quarter. When combined with steady U.S. drilling, the result has been continued weak natural gas prices. Inventory levels in the U.S. and Canada continued to build and are expected to approach capacity by the end of October.AECO natural gas prices reached a low of $4.43/Mcf during the quarter. While Canadian natural gas production is falling due to lower activity levels over the last six months and U.S. industry drilling is finally beginning to slow, winter weather remains the key element that will impact natural gas prices over the near term. Operationally, a reduction in capital spending, lower than anticipated initial production rates on our third well per section program in the U.S. Bakken and higher than anticipated downtime and unplanned turnarounds have resulted in production averaging 79,891 BOE/day during the quarter. Approximately $25 million has been eliminated from our full year capital development budget primarily in non-operated deep gas, shallow gas and coalbed methane activities due to lower gas prices and uncertainty around the province of Alberta’s review of its royalty regime. This has impacted our third quarter volumes by approximately 1,300 BOE/day and our full-year average production by approximately 600 BOE/day. Although initial production rates on our U.S. Bakken third well per section program have been lower than anticipated, recoverable reserves remain in line with expectations and provide attractive returns. This has contributed to a shortfall in production volumes of approximately 1,000 BOE/day during the third quarter and will impact our full year and exit rate volumes by the same amount. Increased downtime and unplanned turn-around activities at our partner-operated facilities have also played a role in the lower production volumes realized during the quarter, accounting for roughly 1,500 BOE/day and will impact our annual average production by approximately 900 BOE/day.Due to these issues, we are reducing our annual average production guidance for 2007 by 3% to 82,500 BOE/day with a revised exit rate of 83,000 BOE/day. Our operating costs per BOE will also be impacted and are now expected to average $9.20/BOE for 2007. We are currently forecasting full year capital spending to be approximately $390 million versus our previous estimate of $415 million. Page 2 We continued with our low-risk development program during the quarter, investing $90.6 million into our asset base with our highest concentration of spending on oil properties in southeast Saskatchewan, Manitoba and Montana. In total we drilled 184 gross wells (101.2 net) during the quarter with a 99% success rate. With strong crude oil prices supporting robust drilling and development activity in Canada and the United States, pipeline capacity in growth areas is becoming constrained. In particular, producers in the Montana, North Dakota and southeast Saskatchewan producing regions are facing risks of curtailment until planned capacity expansions are brought on-line. There is potential that these curtailments could impact both our fourth quarter production and exit rates. I am very pleased to report that Septembermarks thefourteenthconsecutive month where no Enerplus employee has suffered a lost time injury and the seventhconsecutive month without an employeeinjury that required medical aid.Safety in the workplace is an important part of our culture and we continue to focus on our over-all safety performance through continual hazard awareness and identification, consistent safe work attitudes/behaviours, andpromotion ofcommunicationon safetyconcerns. 2007 Development Activity 3rd Quarter Year to date Capital Capital Spending Wells Drilled Spending Wells Drilled Play Type ($millions) Gross Net ($millions) Gross Net Shallow Gas & CBM $ 16.1 102.0 75.1 $ 26.2 167.0 102.3 Crude Oil Waterfloods 12.8 14.0 5.5 39.8 32.0 20.8 Bakken Oil 21.6 14.0 7.2 92.5 36.0 20.9 Oil Sands (SAGD/Mining) 1.7 - - 20.8 - - Other Conventional Oil & Gas 38.4 54.0 13.4 101.7 152.0 32.6 Total $ 90.6 184.0 101.2 $ 281.0 387.0 176.6 Success Rate To Date:99% Oil Sands Activities Our oil sands business continues to take shape as our Kirby operated project and our Joslyn non-operated project advance. At Joslyn, we have received the initial Norwest mining report on the Joslyn lease which indicates significantly increased contingent resource under a 15:1 total volume to bitumen in place (“TV:BIP”) ratio. Previously a 12:1 TV:BIP ratio was the accepted standard for oil sands projects but recently a major oil sands producer has submitted an application with a 16:1 TV:BIP ratio for an expansion project and now other oil sand participants are considering this type of higher ratio. The original resource estimate of the Joslyn lease indicated 223 million barrels of contingent resources based upon a 12:1 TV:BIP ratio using the best estimates. If developed on a 15:1 TV:BIP ratio, essentially the entire Joslyn lease would be mineable resulting in increased recoveries and potentially increased production rates over the current plans with no expansion of the existing Phase II SAGD project. Our third party engineering firm will be using the Norwest report to update our resource estimates for our year-end engineering. Although recent operational changes are having positive impacts on production rates, the Joslyn SAGD project continues to run behind expectations.A major turnaround of the facility is being completed subsequent to the quarter and performance of the existing well pairs is being monitored.There are currently no plans to drill any additional well pairs until at least 2009 nor does the operator expect to achieve commercial production prior to the 2009 timeframe.Future drilling will be dependent on the extent of the improved performance from the existing well pairs. Full lease development plans are expected in late 2008 after completing updated engineering and economics around the mining options, assessing SAGD performance and completing an optimization analysis on various development options for the lease. Page 3 At Kirby, we expect to begin drilling approximately 80 new core holes on the Kirby lease this winter and will also be testing for water sources and disposal zones on the lease.We continue to add to our staff complement, and are advancing our preliminary engineering as we plan the filing of our regulatory application in 2008 for our 10,000 bbl/day project. Alberta Royalty Review On October 25, 2007 the Alberta government announced a new oil and gas royalty framework for the province. This new royalty regime takes effect on January 1, 2009 and is expected to increase royalties paid by the oil and gas industry by 20% ($1.4 billion) by 2010, depending upon future prices and production levels in the province. Enerplus currently has approximately 73% of our production derived from Alberta with roughly 45% of our total royalty expense paid to the Alberta government.Further details on the Alberta government’s new framework are still to come however at this time, our best estimate of the impact of the new level of royalties on our conventional business will be approximately $15 - $20 million annually representing a reduction of approximately 2% to cash flow within the context of prices and production experienced in 2007. Refer to our MD&A for further discussion of this issue.With respect to oil sands, based upon the current commodity price environment, the estimated royalty impact on both the Kirby and Joslyn projects are essentially offset with the federal government’s plans to reduce tax rates. Therefore we see no change to our development plans. We expect to continue investing in the province of Alberta, but are reviewing the economics associated with our capital plans and our opportunities to reallocate additional investment outside of Alberta in light of the new royalty regime.A portion of our oil and natural gas interests in Alberta are operated by industry partners and we will be working with those partners to determine go forward plans on these properties.Given our diverse asset base, the results of our economic analysis and the response of our partners, we may shift some of our capital spending to other provinces or the U.S. in order to maximize our economic returns. On October 30, 2007, a NAFTA claim with respect to the Canadian Government’s plan to impose a tax on trusts was put forward by two income trust unitholders from the United States. The claim challenges the actions of the Canadian Government and seeks monetary compensation for losses related to those actions. It is our understanding that all U.S. and Mexican citizens who held units in a Canadian energy trust on October 31, 2006 may also be eligible to file a similar claim. Unitholders wishing further information about this claim and the NAFTA process can visit the following website, www.NAFTAtrustclaims.com. Notwithstanding the challenges we are facing in our industry today, we fundamentally believe Enerplus is well positioned for the future.Our strong balance sheet, merger and acquisition capabilities, large inventory of development prospects and future oil sands opportunities set us apart from many other oil and gas producers.We will continue to seek out ways to improve and expand our business and are committed to providing our investors with a superior return on their investment. Gordon J. Kerr President & Chief Executive Officer MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) The following discussion and analysis of financial results is dated November 8, 2007 and is to be read in conjunction with: • the MD&A and audited consolidated financial statements as at and for the years ended December 31, 2006 and 2005; and • the unaudited interim consolidated financial statements as at September 30, 2007 and for the three and nine months ended September 30, 2007 and 2006. Page 4 All amounts are stated in Canadian dollars unless otherwise specified. All references to GAAP refer to Canadian generally accepted accounting principles. All note references relate to the notes included with the consolidated financial statements. In accordance with Canadian practice revenues are reported on a gross basis, before deduction of crown and other royalties, unless otherwise stated. In addition to disclosing reserves under the requirements of NI 51-101, we also disclose our reserves on a company interest basis which is not a term defined under NI 51-101. This information may not be comparable to similar measures presented by other issuers. Where applicable, natural gas has been converted to barrels of oil equivalent (“BOE”) based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. Use of BOE in isolation may be misleading. Certain prior year amounts have been restated to reflect current year presentation. The following MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our disclaimer on forward-looking statements and information. Non-GAAP Measures Throughout the MD&A we use the term “payout ratio” to analyze operating performance, leverage and liquidity. We calculate payout ratio by dividing cash distributions to unitholders (“cash distributions”) by cash flow from operating activities (“cash flow”), both of which appear on our consolidated statements of cash flows. The term “payout ratio” does not have a standardized meaning or definition as prescribed by GAAP and therefore may not be comparable with the calculation of similar measures by other entities. Refer to the Liquidity and Capital Resources section of the MD&A for further information on cash flow, cash distributions and payout ratio. Alberta Royalty Review On October 25, 2007 the Alberta government announced changes to the provincial royalty program effective January 1, 2009. The government has introduced dual sliding scale royalties for conventional crude oil and natural gas production that are based on commodity price levels and monthly well production rates. Although royalty rates were reduced for certain low productivity wells in low price environments, most royalties are expected to increase, especially with higher well productivity and commodity prices. The Alberta government expects to increase its royalty revenues by 20% or $1.4 billion by 2010 as a result of this change in the royalty regime. New royalty rates for natural gas wells will range from 5% to 50% of a market-based reference price, an increase from the current program that ranges from 5% to 35%. In addition, the government has announced a program whereby deep gas wells are less affected by the new royalty regime based on a formula that is sensitive to total drilling distances (both vertical and horizontal) that exceed 2,000 meters. We also expect a more favorable royalty framework is forthcoming (lower royalties and a wider price range than other conventional gas) for coal bed methane, tight gas and shale gas but no specific information with respect to these royalty programs are available from the government. Furthermore on natural gas, the government announced it will implement “shallow rights reversion” whereby mineral rights to undeveloped shallow gas above zones that are being developed will revert back to the government and made available for resale. Enerplus is assessing the potential impact of this policy on our reserves and development plans pending further details from the government. Royalty rates for crude oil wells will increase from the current maximum of 35% to a new maximum of 50% for higher ranging prices and production levels. Most other specialty royalty programs will be eliminated. For oil sands, the current base or start-up royalty rate is 1%. Under the new system the pre-payout rate will start at 1% and increase for oil priced above $55/bbl to a maximum of 9% when oil is priced at $120/bbl or higher. The current post-payout royalty rate is 25% for oil sands. Under the new regime, the post-payout royalty will start at 25% and increase for oil priced above $55/bbl to a maximum of 40% when oil is priced at $120/bbl or higher. We don’t expect these increases will have a significant impact on our oil sands projects. Details of the new royalty program can be found on the Alberta government’s website at www.gov.ab.ca. Page 5 Approximately $96.0 million (45%) of Enerplus’ total royalties during the nine months ended September 30, 2007 were Alberta crown royalties. We have attempted to estimate the impact of the royalty changes on Enerplus however this is difficult as details have yet to be finalized. Based on royalties paid during 2007 and in the context of production and pricing during that period, we would expect Alberta royalties to increase by approximately $15 to $20 million annually or 2% of operating cash flow and total royalties to increase by approximately 5% to 7%. Our total consolidated royalty rate would increase from 19% to approximately 20% of total revenues. The moderate increase is a reflection of the new royalty regime’s sensitivity to the low natural gas prices experienced this year and Enerplus’ portfolio of lower productivity wells. It is important to note that these estimates have assumed the applicability of deeper well relief to our current wells and that the current “corporate effective” royalty rates used to calculate the Crown’s share of capital for gas processing facilities will be similar to the new “facility effective” rates proposed by the government. Also, these estimates are based on production and pricing that may not be indicative of the environment in 2009 when these royalty changes come into effect. We have not finalized our 2008 capital budget; however, we expect some capital spending may be redirected to the U.S., Manitoba, Saskatchewan and B.C. in pursuit of more attractive economic returns. Canadian Government’s Tax on Income Trusts On June 22, 2007 Bill C-52, which contains legislative provisions to implement the proposals to tax publicly traded income trusts in Canada became law. As a result, our year to date future income tax provision includes a future income tax expense of $78.1 million related to this legislation. This non-cash expense relates to temporary differences between the accounting and tax basis of the Fund’s assets and liabilities and has no immediate impact on cash flow. We are currently evaluating alternatives to determine the optimal structure for our unitholders. However, we see value in the remaining three-year tax exemption period through 2010 and will look to maintain our current structure during this period unless there are compelling reasons to change. Overview During the third quarter we had a modest decrease in cash flow to $232.8 million from $237.5 million in the second quarter. Our year-to-date cash flow is consistent with the previous period, however third quarter cash flow decreased 13% compared to the same period in 2006. Strong crude oil prices helped to reduce the impact of weak natural gas prices, lower production and the strengthening Canadian dollar. Overall our production decreased by 3% from the second quarter to 79,891 BOE/day and development capital spending totaled $90.6 million for the quarter. Based on our year-to-date results we are revising our annual development capital spending guidance down by $25 million to $390 million. We are also decreasing our average annual production guidance to 82,500 BOE/day and our 2007 exit rate to 83,000 BOE/day. In conjunction with the revised production estimates, we are increasing our annual operating cost guidance to $9.20/BOE however our general and administrative expense guidance remains unchanged. Despite these challenges, we maintained our monthly distributions at $0.42 per unit during the third quarter with a payout ratio of 70% and our debt-to-cash flow remains at a conservative 0.7x (based on trailing twelve month cash flow). Results of Operations Production Production averaged 79,891 BOE/day during the third quarter of 2007, a decrease of 3% from 82,478 BOE/day during the second quarter of 2007. For the three and nine months ended September 30, 2007 production decreased by 5% and 3% respectively, compared to the same periods in 2006. The decrease was due to lower than anticipated initial production rates in the U.S. and increased downtime and unplanned turn-around activities at partner operated facilities, partially offset by production from our development capital program and our acquisition of gross-overriding royalty interests in the Jonah natural gas field in Wyoming (“Jonah”) that closed on January 31, 2007. Page 6 Based on our year-to-date results we are decreasing our annual production guidance by approximately 3% to 82,500 BOE/day from 85,000 BOE/day and our 2007 exit rate by approximately 3% to 83,000 BOE/day from 86,000 BOE/day. A $25 million reduction in our annual development capital spending program to $390 million has decreased our annual production estimate by approximately 600 BOE/day and exit rate estimate by approximately 1,100 BOE/day. Our U.S. Bakken oil program continues to deliver attractive economics and reserves, however lower initial production rates have decreased both our annual production and exit rate estimates by approximately 1,000 BOE/day. Unplanned turn-around activities primarily at partner-operated facilities and along with increased downtime in the U.S. and other minor factors have negatively impacted our annual average and exit rate production by approximately 900 BOE/day.Although the partner-operated facilities are expected to be back on line at year-end, the U.S. downtime and other minor factors will continue to impact our exit rate. Further, there is the potential that pipeline constraints in Montana, North Dakota and southeast Saskatchewan, resulting from strong crude oil prices and robust drilling and development activities, could impact both our fourth quarter production and exit rate. Our average production during the third quarter was weighted 52% natural gas and 48% crude oil and natural gas liquids on a BOE basis. Average production volumes for the three and nine months ended September 30, 2007 and 2006 are outlined below: Three months ended September 30, Nine months ended September 30, Daily Production Volumes 2007 2006 % Change 2007 2006 % Change Natural gas (Mcf/day) 251,264 266,292 (6 )% 263,884 268,700 (2 )% Crude oil (bbls/day) 34,077 35,952 (5 )% 34,602 36,065 (4 )% Natural gas liquids (bbls/day) 3,937 4,199 (6 )% 4,194 4,487 (6 )% Total daily sales (BOE/day) 79,891 84,533 (5 )% 82,777 85,335 (3 )% Pricing The prices received for our natural gas and crude oil production directly impact our earnings, cash flow and financial condition. The following tables compare our average selling prices and benchmark price indices for the three and nine months ended September 30, 2007 and 2006. Three months ended September 30, Nine months ended September 30, Average Selling Price(1) 2007 2006 % Change 2007 2006 % Change Natural gas (per Mcf) $ 5.59 $ 6.13 (9 )% $ 6.63 $ 6.89 (4 )% Crude oil (per bbl) $ 69.16 $ 68.57 1 % $ 62.75 $ 64.27 (2 )% Natural gas liquids (per bbl) $ 50.79 $ 54.63 (7 )% $ 49.26 $ 52.49 (6 )% Per BOE $ 49.64 $ 51.18 (3 )% $ 49.89 $ 51.65 (3 )% (1) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. Three months ended September 30, Nine months ended September 30, Average Benchmark Pricing 2007 2006 % Change 2007 2006 % Change AECO natural gas - monthly index (CDN$/Mcf) $ 5.61 $ 6.03 (7 )% $ 6.81 $ 7.19 (5 )% AECO natural gas - daily index (CDN$/Mcf) $ 5.18 $ 5.64 (8 )% $ 6.55 $ 6.40 2 % NYMEX natural gas - monthly NX3 index (US$/Mcf) $ 6.13 $ 6.53 (6 )% $ 6.88 $ 7.47 (8 )% NYMEX natural gas - monthly NX3 index CDN$ equivalent (CDN$/Mcf) $ 6.39 $ 7.34 (13 )% $ 7.56 $ 8.49 (11 )% WTI crude oil (US$/bbl) $ 75.38 $ 70.48 7 % $ 66.23 $ 68.22 (3 )% WTI crude oil CDN$ equivalent (CDN$/bbl) $ 78.52 $ 79.19 (1 )% $ 72.78 $ 77.52 (6 )% US$/CDN$ exchange rate 0.96 0.89 8 % 0.91 0.88 3 % We realized an average price on our natural gas of $5.59/Mcf (net of transportation) during the three months ended September 30, 2007 a decrease of 9% from$6.13/Mcf for the same period in 2006. For the nine months ended
